AO 245C (Rev. 09/) Case
                      Amended 3:14-cr-00080-MMD-WGC
                                Judgment in a Criminal Case           Document 65 Filed 07/29/21 (NOTE:
                                                                                                   PageIdentify
                                                                                                         1 ofChanges
                                                                                                                10 with Asterisks (*))
                      Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                    JAMES DELANEY IV                                        )   Case Number: 314-CR-80-MMD-WGC
               aka "darkofficerippi@gmail.com"                              )   USM Number: 12519-028
Date of Original Judgment:             9/22/2015                            )   Christopher Frey*
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                Count
18 USC §2252A(a)(2) &           Distribution of Child Pornography                                           12/20/2013                  1

(b)


       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) 2
G                                                G✔ is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           9/22/2015
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                   MIRANDA M. DU, CHIEF                  U.S. DISTRICT JUDGE
                                                                                Name and Title of Judge
                                                                                            7/29/2021
                                                                                Date
AO 245C (Rev. 09/)Case   3:14-cr-00080-MMD-WGC
                     Amended  Judgment in a Criminal Case       Document 65 Filed 07/29/21 Page 2 of 10
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page      2       of           7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail
CASE NUMBER: 314-CR-80-MMD-WGC

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
82 MONTHS




✔
G      The court makes the following recommendations to the Bureau of Prisons:
        that the defendant be designated to serve his sentence as close to Kentucky as possible, or that he be designated to
        serve his sentence at FCI Lompoc, CA, or that he be placed in a facility that has a larger majority of sex offenders.



✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
                    Case
 AO 245C (Rev. 09/)       3:14-cr-00080-MMD-WGC
                       Amended  Judgment in a Criminal Case      Document 65 Filed 07/29/21 Page 3 of 10
                       Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page 3           of          7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G✔ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ✔
     G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                   Case
AO 245C (Rev. 09/)       3:14-cr-00080-MMD-WGC
                      Amended  Judgment in a Criminal Case       Document 65 Filed 07/29/21 Page 4 of 10
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page    4       of         7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officerto
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ
      7KHSUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXU
      FULPLQDOUHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev. 09/)Case   3:14-cr-00080-MMD-WGC
                     Amended  Judgment in a Criminal Case   Document 65 Filed 07/29/21 Page 5 of 10
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page 5             of        7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC

                                   SPECIAL CONDITIONS OF SUPERVISION
 1. You shall successfully complete a treatment program for sex offenders, which may include polygraph/truth verification
 testing, as approved by the probation officer. Further, you shall be required to contribute to the costs of services for such
 treatment, as approved and directed by the probation office based upon your ability to pay.

 2. *You must not have direct contact with any child you know or reasonably should know to be under the age of 18, not
 including your own children, without the permission of the probation office. If you do have any direct contact with any child
 you know or reasonably should know to be under the age of 18, not including your own children, without the permission of
 the probation office, you must report this contact to the probation office within 24 hours. Direct contact includes written
 communication, in-person communication, or physical contact. Direct contact does not include incidental contact during
 ordinary daily activities in public places.

 3. You must not go to, or remain at, any place primarily used by children under the age of 18, unless you have the express
 prior permission of your Probation Office. Examples of such prohibited places include parks, schools, playgrounds, and
 childcare facilities.

 4. To ensure compliance with all conditions of release, the defendant shall submit to the search of his person, and any
 property, residence, business or automobile under his control by the probation officer, or any other authorized person
 under the immediate and personal supervision of the probation officer without a search warrant at a reasonable time and in
 a reasonable manner. Provided, however, the defendant shall be required to submit to any search only if the probation
 officer has reasonable suspicion to believe the defendant has violated a condition or conditions of release.

 5. *You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256(5)), or any photograph, film,
 video, picture, or computer or computer generated image or picture, whether made or produced by electronic, mechanical,
 or other means, of “sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving children, or "actual sexually
 explicit conduct" (as defined by 18 U.S.C. §2257(h)(1)) involving adults. These restrictions do not apply to materials
 necessary to, and used for, any future appeals, or materials prepared or used for the purposes of sex offender
 treatment.

 6. You shall provide the probation officer with accurate information regarding your entire computer system, including all
 related digital devices with memory and all passwords and internet service providers; you shall allow the installation of any
 software/hardware on your computer by the probation officer, and you shall abide by all rules of the Computer Restriction
 and Monitoring Programs Agreement.

 7. You shall not possess, have under your control, or have access to any firearm, explosive device, or other dangerous
 weapons, as defined by federal, state, or local law.

 8. You shall report, in person, to the probation office in the district to which you are released within 72 hours of release.

 9. You shall be confined to home confinement with location monitoring, if available, for a period of thirty six (36) months,
 and shall pay the costs associated with the services, depending upon your ability to pay.
AO 245C (Rev. 09/ Case
                     Amended3:14-cr-00080-MMD-WGC
                              Judgment in a Criminal Case          Document 65 Filed 07/29/21 Page 6 of 10
                     Sheet 5 — Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page     6         of         7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                 Assessment            5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS          $ 100.00              $                                $                             $                        $


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                           $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for        G fine         G restitution.
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/ Case
                     Amended3:14-cr-00080-MMD-WGC
                              Judgment in a Criminal Case          Document 65 Filed 07/29/21 Page 7 of 10
                     Sheet 5 — Criminal Monetary Penalties                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page 7           of          7
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                 Assessment            5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS          $ 100.00              $                                $                             $                        $


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                           $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for        G fine         G restitution.
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
          Case
          Case3:14-cr-00080-MMD-WGC
               3:14-cr-00080-MMD-WGC Document
                                     Document65
                                              30 Filed
                                                 Filed07/29/21
                                                       07/23/15 Page
                                                                Page81of
                                                                       of10
                                                                          2




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8 UNITED STATES OF AMERICA,                           )
                                                       )
 9                         Plaintiff,                  )
                                                       )
10          v.                                         ) 3:14-CR-080-MMD-(WGC)
                                                       )
11 JAMES DELANEY, IV, aka,                             )
   “darkofficerippi@gmail.com”,                        )
12                                                     )
                       Defendant.                      )
13

14                                      FINAL ORDER OF FORFEITURE
15           On March 18, 2015, the United States District Court for the District of Nevada entered a

16 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) Title 18, United States

17 Code, Section 2253(a)(1) and (a)(3) based upon the plea of guilty by defendant JAMES DELANEY,

18 IV, aka, “darkofficerippi@gmail.com”, to the criminal offense, forfeiting the property set forth in the

19 Plea Agreement and the Forfeiture Allegation of the Indictment and shown by the United States to

20 have the requisite nexus to the offense to which defendant JAMES DELANEY, IV, aka,

21 “darkofficerippi@gmail.com”, pled guilty. Indictment, ECF No. 1; Change of Plea, ECF No. 20; Plea

22 Agreement, ECF No. 21; Preliminary Order of Forfeiture, ECF No. 24.

23           This Court finds the United States of America published the notice of forfeiture in accordance

24 with the law via the official government internet forfeiture site, www.forfeiture.gov, consecutively

25 from March 24, 2015, through April 22, 2015, notifying all potential third parties of their right to

26 petition the Court. Notice of Filing Proof of Publication, ECF No. 25.
          Case
          Case3:14-cr-00080-MMD-WGC
               3:14-cr-00080-MMD-WGC Document
                                     Document65
                                              30 Filed
                                                 Filed07/29/21
                                                       07/23/15 Page
                                                                Page92of
                                                                       of10
                                                                          2




 1           This Court finds no petition was filed herein by or on behalf of any person or entity and the

 2 time for filing such petitions and claims has expired.

 3           This Court finds no petitions are pending with regard to the assets named herein and the time

 4 for presenting such petitions has expired.

 5           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all right,

 6 title, and interest in the property hereinafter described is condemned, forfeited, and vested in the

 7 United States of America pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P.

 8 32.2(c)(2); Title 18, United States Code, Section 2253(a)(1) and (a)(3); and Title 21, United States

 9 Code, Section 853(n)(7) and shall be disposed of according to law:

10              1. Maxtor 20GB Internal Hard drive, SN: G40BF49C;

11              2. Toshiba Satellite Laptop Computer, SN: 2D188184Q, containing a Toshiba 320 GB SATA

12                  Hard Drive, SN 13QMSGUFS;

13              3. SanDisk Cruzer Switch (green), 8GB Thumb Drive; and

14              4. Any visual depiction or any book, magazine, periodical, film, videotape, or other matter

15                  which contains any such visual depiction, which was produced, transported, mailed,

16                  shipped, or received in violation of Title 18, United States Code, Section 2252A.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited funds,

18 including but not limited to, currency, currency equivalents, certificates of deposit, as well as any

19 income derived as a result of the United States of America’s management of any property forfeited

20 herein, and the proceeds from the sale of any forfeited property shall be disposed of according to law.

21          The Clerk is hereby directed to send copies of this Order to all counsel of record and three

22 certified copies to the United States Attorney’s Office.
                          22nd
23          DATED this ___ day of ______________, 2015.

24

25

26                                                UNITED STATES DISTRICT JUDGE

                                                        2
                  Case
AO 245C (Rev. 09/)       3:14-cr-00080-MMD-WGC
                      Amended  Judgment in a Criminal Case      Document 65 Filed 07/29/21 Page 10 of 10
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page             of         1
DEFENDANT: JAMES DELANEY IV aka "darkofficerippi@gmail.c
CASE NUMBER: 314-CR-80-MMD-WGC

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                                    due immediately, balance due

          G not later than                                     , or
          G in accordance with G C,            G D,      G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
      the items listed in the Final Order of Forfeiture (attached.)


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
